Case 1:16-cr-00640-BMC Document 708 Filed 05/16/19 Page 1 of 2 PageID #: 9991


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALC/DCP/LHE/PTH                                     271 Cadman Plaza East
F. #2016R00505                                      Brooklyn, New York 11201


                                                    May 16, 2019


By ECF and Email

 Jose Baez, Esq.                                 Michael S. Sommer, Esq.
 The Baez Law Firm                               Wilson Sonsini Goodrich & Rosati P.C.
 40 SW Thirteenth Street, Suite 901              1301 Avenue of the Americas, 40th Floor
 Miami, Florida 33130                            New York, New York 10019

 Kevin J. O’Brien, Esq.                          Michael D. Mann, Esq.
 Ford O’Brien LLP                                Sidley Austin LLP
 575 Fifth Avenue, 17th Floor                    787 Seventh Avenue
 New York, New York 10017                        New York, New York 10019

 Seth L. Levine, Esq.
 Levine Lee LLP
 650 Fifth Avenue, 13th Floor
 New York, New York 10019


                Re:   United States v. Mark Nordlicht, et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Counsel:

                Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. All of the enclosed materials qualify as “Discovery
Materials” under the January 23, 2017 Stipulation and Order entered in the above-captioned
case, ECF Docket No. 76, and their use and dissemination are restricted as provided in that
Stipulation and Order. This disclosure supplements the government’s earlier disclosures by
letters dated January 23, 2017, January 26, 2017, February 14, 2017, February 24, 2017, March
9, 2017, March 27, 2017, April 3, 2017, April 12, 2017, April 26, 2017, May 5, 2017, May 11,
2017, May 26, 2017, June 16, 2017, June 20, 2017, July 3, 2017, July 6, 2017, July 17, 2017,
July 27, 2017, August 21, 2017, August 22, 2017, August 30, 2017, September 15, 2017,
October 4, 2017, November 7, 2017, December 26, 2017, March 6, 2018 April 2, 2018, May 10,
2018, June 28, 2018, October 5, 2018, October 26, 2018, January 4, 2019, January 25, 2019,
February 4, 2019, February 15, 2019, April 4, 2019, April 25, 2019 and May 6, 2019. The
government again requests reciprocal discovery from the defendants.
Case 1:16-cr-00640-BMC Document 708 Filed 05/16/19 Page 2 of 2 PageID #: 9992
Defense Counsel
May 16, 2019
Page 2

             The discovery production made available to you on May 16, 2019 contains:

         Email correspondence sent to or from an attorney at BakerHostetler, which has been
          Bates numbered EDNY-PP-MISC-000027 – EDNY-PP-MISC-000103; and

         Notes produced to the government by a former Beechwood employee, which have
          been Bates numbered AN031141.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York

                                            By:               /s/
                                                   Alicyn L. Cooley
                                                   David C. Pitluck
                                                   Lauren H. Elbert
                                                   Patrick T. Hein
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6389/6108/6284


cc:   Clerk of the Court (BMC) (by ECF) (w/o enclosures)
      Defense Counsel (by ECF and E-mail) (w/o enclosures)
